 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   SCOTT JOHNSON,                                    ) Case No.: 2:16-CV-00445-MCE-AC
                                                       )
                Plaintiff,                             ) ORDER
11
                                                       )
        v.                                             )
12
                                                       )
13   PATRICIA GUERRERO;                                )
     ALBERTO GUERRERO;                                 )
14   ALICIA GUERRERO; and Does 1-10,                   )
                                                       )
15              Defendants.                            )
                                                       )
16                                                     )
                                                       )
17
18
19           The Court has reviewed the Parties’ Notice of Settlement (ECF No. 29), and hereby
20   vacates all currently set dates, with the expectation that the Parties will file a Joint Stipulation
21   for Dismissal within 60-days of the filing date of this Order.
22           IT IS SO ORDERED.
23   Dated: April 8, 2019
24
25
26
27
28



     Notice of Settlement              -1-                 2:16-CV-00445-MCE-AC
